 SWIFT AND COMPANY159Swift and CompanyandAmalgamated Meatcutters and ButcherWorkmen of North America,Local No. 368, AFL,and Inter-national Brotherhood of Teamsters,Chauffeurs,Warehouse-men and Helpers of America,LocalNo. 483, AFL, Joint Peti-tioners.DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Orville W. Turnbaugh,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within themeaning ofthe Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The Employer is an Illinois corporation with the main office inChicago, Illinois, engaged in the sale and distribution of meat andmeat products with places of business located in many of the States.This proceeding involves the Employer's salesunit located at Boise,Idaho, which is engaged solely in, distribution of meat and meat prod-ucts in and about that geographical area.A manager in charge ofthe sales unit testified that a superintendent was responsible to himfor the operational part of the business, the sale and shipment ofcarcass meat in the same form as purchased from slaughtering andprocessing plants, and that the head of the cut meat department wasin charge of that part of the operation involving the sale and fabri-cating (i. e. boning and cutting) of the carcass meat into small cutsfor retail trade and consumer usage.The Petitioners and the Employer agree substantially on the ap-propriate unit.They differ as to the inclusion of the two outsidesalesmen and as to whether or not the head of the cut meat departmentis a supervisor.At this Boise, Idaho, sales unit the Employer regu-larly employs, besides the manager, the superintendent, the cut meatdepartment head, 2 outside salesmen, 1 truckdriver, and a "part-timestudent.All persons except the truckdriver and the part-time em-ployee are salaried and receive vacation benefits different from thehourly paid employees.The two outside salesmen are directly responsible to the manager,and perform their duties of contacting customers and taking orders for114 NLRB No. 38. 160DECISIONS OF NATIONAL LABOR- RELATIONS BOARDfuture delivery in a company-owned passenger car.Unlike hourly.paid employees who work only 40 hours, they work 48 hours per week.Only when an emergency arises do they make any deliveries, and thenit is usually a very small order. In view of the fact that their interestother employees, we shall exclude them from the unit.'The cut meat department head is responsible for the preparationand sale of fabricated cuts of meat, and for the establishment of theprice that it sells for in order to operate the department at a profit.' Hespends about 50 percent of his time boning and cutting meat, about25 percent of his time on outside sales works, and the remaining 25percent making telephone sales and performing general office duties.The manager testified that the department head had specifically beengiven the authority to hire and fire, and that although there had beenno occasion to exercise the latter authority, he had hired an employee,and that he decides when he needs extra help and calls in the nonregu-jar, part-time employees who work under his direction.Two weeksprior to the hearing the full-time meat cutter in this department leftthe Employer and works now only on nonregular part-time basis, re-porting only when notified to do so by the department head.Whena regular employee, the meat cutter received approximately 25 percentless than the department head.At the present time, the departmenthead has no full-time employees in the department.However, a parttime, college student spends a small percentage of his time under thedirection of the department head.We find that the cut meat'depart-ment head possesses the authority to hire and fire and responsibilityto direct employees working in the cut meat department. 'Accordingly,we shall exclude him from the unit as a supervisor.We,find that all employees in the Employer's Boise, Idaho, sales unitexcluding the manager, superintendent, cut meat department head, thesalesmen,clerical employees, 'guards, and supervisors as defined in ,theAct constitute a unit appropriate for the purpose of collective bargain-ing within the meaning of Section 9 (b) of the Act.5.The petition in this case was filed jointly by the Petitioners. TheEmployer moved for dismissal of the petition contending that in thisinstance a joint petition is improper as the Petitioners have no inten=tion to represent or bargain jointly for a single bargaining unit.Tosubstantiate this 'assertion, the Employer offered an exhibit which thehearing officer rejected, which purports to be a copy of an agreementbetween the two Petitioners clearly defining the jurisdiction' of eachunionto the exclusion of the other.Although at the hearing, eachunion claimed the, employee within its jurisdiction established, by.this",1Naagana Beer'Distributor8_dsaoeiataon,108 NLRB 1571;Progres8ive Matrix Company,93 NLRB 383. FISHER PRODUCTS COMPANY161agreement, we find that it is not'conclusive that the Petitioners will notbargain on a joint basis for the unit herein found appropriate.We seeno reason"to depart from our past practice in suchcasesand shall denythe motion to dismiss.'The names of the Petitioners will appearjointly on the ballot, and, if they are successful in the election herein-after directed, they will be certified jointly as the bargaining repre=sentative of the employees in the entire appropriate unit.The Em-ployer may then insist that the Petitioners bargain jointly for suchemployeesas a single unit.[Text of Direction of Election omitted from publication.]2J. J. Moreau& Son,Inc.,107NLRB 999; SonocoProducts Company,107 NLRB 82.Fisher Products CompanyandLocal 404, Upholsterers'Inter-national Union of North America,AFL.Case No. 4-RC-2591.September 22,1955SUPPLEMENTAL DECISION AND CERTIFICATION OFRESULTS OF ELECTIONPursuant to a Board Decision and Direction of Election,' an electionby secret ballot was conducted on April 5, 1955, under the direction andsupervision of the,Regional Director for the Fourth Region, among theemployees, in the appropriate unit.At the conclusion of the election;the parties were-furnished with a tally of ballots which showed that ofapproximately 34 eligible voters, 7 voted for and 15 against the, Unionand 12 votes were challenged.Thereafter, on April 13,,1955, the Union filed objections to conductaffecting the results of the election.On May 26, 1955, the RegionalDirector issued and duly served upon the parties his report and rec-ommendation on challenges and objections, in which he recommendedthat the challenges be sustained and that the objections be overruledon,the ground that they had not been timely served upon the Employer.Thereafter the Petitioner filed timely exceptions to the Regional Di-rector's report and a supporting brief.As stated, the election was held on April 5, 1955.The objectionswere not filed in the Regional Director's office until April 13, 1955, andwere not actually 'received by the Employer until April 14. Section102.61 of the Board's Rules and Regulations requires that objectionsbe.-filed with the Regional Director within 5 days of the receipt ofthe tally of ballots and that copies of the objections immediately be'1Not reported in printed volumes of Board Decisions and'Orders.114 NLRB No. 37.I